DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections - 35 U.S.C. § 112, First Paragraph - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 17 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claim 17 is rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for treating some kinds of “the signs of skin aging of a keratin material,” does not reasonably provide enablement for “preventing” said “signs.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claim 17 recites: 
17.	([...]) A non-therapeutic cosmetic process for preventing and/or treating the signs of ageing of a keratin material, comprising a step of applying a composition according to claim 1 to the surface of said keratin material.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent “the signs of skin aging of a keratin material.”  The claims are broad in that they claim a method for preventing “the signs of skin aging of a keratin material,” the breadth of which exacerbates the complexity of the invention.  The term “preventing” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any “the signs of skin aging of a keratin material,” regardless of the cause, and in every instance by the administration of an effective amount of the composition of claim 1
Applicant is claiming a method of “preventing” the “signs of skin aging of a keratin material” in claim 17.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of “the signs of skin aging of a keratin material.”  Nowhere in the instant application has the efficacy of the elected compound been enabled to prevent the occurrence of “the signs of skin aging of a keratin material.”  Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that “the signs of skin aging of a keratin material” can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following administration of the claimed composition, one will not experience “the signs of skin aging of a keratin material”; that should one already have said “signs,” it will not worsen; and that it will not recur in any other cells of the body.  For instance, the full scope of the claim encompasses the situation where administration of the instant composition necessarily requires that any cell of the body on that individual will never experience “the signs of skin aging of a keratin material” from the time of the administration forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the "real world" in which patients live.
(3) State of the prior art
The components of the composition of claim 1 are known.  With regard to a) and c), see the discussion of WO 2016/098456 A1 by Uyama et al., below; and with regard to c), see the discussion of EP 1 386600 A1 by Tournilhac, below.  However, the prior are does not teach any of the components of the instant composition per the absolute meaning of “prevent,” as noted above.  Thus, the state of the art with regard to using compounds of formula (I) to prevent “the signs of skin aging of a keratin material” is essentially non-existent.  
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent “the signs of skin aging of a keratin material” assumes that one is able to know where said “signs” will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said “signs” will occur on a mammal has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing “the signs of skin aging of a keratin material,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of dermatology.
(6) Presence or Absence of Working Examples
No working examples of preventing “the signs of skin aging of a keratin material” were provided since applicant’s specification, for instance, at par. [0274]-[0276] of the instant published application, US 2020/0315944 A1, describes application of the instant composition for treatment of the skin, but does not describe “preventing” in the absolute meaning of the word “prevent.”
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the use of a compound of the instant composition for treating the skin is described, but not preventing “the signs of skin aging of a keratin material” in the absolute meaning of “prevent,” noted above.  In this respect, no guidance is presented as to how one determines what cells are expected to experience “the signs of skin aging of a keratin material.”  This is particularly important regarding the term “preventing” since it is not within the skill of the ordinary artisan to accurately predict which cells will have experience said “signs.”  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify cells that may experience said “signs.”
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing “the signs of skin aging of a keratin material” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said “signs” in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said “signs,” one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-19 are rejected under 35 U.S.C. § 103 as being unpatentable over UYAMA (WO 2016/098456 A1, Publ. June 23, 2016; as evidenced by US 2017/0348219 A1 for English language translation; hereinafter, “Uyama”), in view of TOURNILHAC (EP 1 386 600 A1, Publ. Feb. 04, 2004; on 05/12/2020 IDS ; hereinafter, “Tournilhac”).
Paragraph numbers for Uyama refer to US 2017/0348219 A1 as an English language translation thereof.  
Uyama is directed to: 
COPOLYMER AND OILY GELLING AGENT
ABSTRACT
The present invention provides a copolymer used as oily gelling agent with which a stable oily gelled composition can be prepared.  The copolymer of the present invention is characterized by comprising a hydrophobic monomer represented by the following general formula (1) and a hydrophilic monomer represented by the following general formula (2) and/or the following general formula (3).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(In formula (1), R1 is a straight-chain or branched-chain alkyl group having 16 to 22 carbon atoms. R2 is a hydrogen atom or a methyl group.)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(In formula (2), R3 is a hydrogen atom, a glyceryl group, a straight-chain or branched-chain hydroxyalkyl group having 1 to 4 carbon atoms, or a polypropylene glycol group represented by -(C3H6O)nH (here, n is an integer of 2 to 10).  R4 is a hydrogen atom or a methyl group.)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(In formula (3), R5 is a hydrogen atom or a methyl group, R6 is a straight-chain or branched-chain alkyl group or hydroxyalkyl group having 1 to 4 carbon atoms, or a substituent represented by the following structural formula (4).)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Uyama, title & abstract.  In this regard, Uyama teaches a copolymer, wherein “behenyl acrylate” is “preferably used” as the “hydrophobic monomer,” while “2-hydroxyethyl acrylate (HEA)” is “preferably used” as the “hydrophilic monomer”:
[0052]	In the copolymer of the present invention, it is preferable that proportion of hydrophobic monomer to hydrophilic monomer, namely hydrophobic monomer vs hydrophilic monomer is preferably 3:7 to 8:2 (mole ratio) and more preferably 4:6 to 7:3 (mole ratio).  If the percentage of the hydrophilic monomer is too high, it may not work as an oily gelling agent.  If the percentage of the hydrophobic monomer is too high, the copolymer becomes opaque when used as an oily gelling agent, and the gel likely becomes a solid.
[0053]	Relative to a hydrophobic monomer represented by general formula (1), cetyl acrylate, stearyl acrylate, and behenyl acrylate are preferably used.  The copolymers derived from such hydrophobic monomers are excellent for the gelling property and extremely compatible with oil when the copolymers are used as an oily gelling agent.
[0054]	Relative to a hydrophilic monomer represented by general formula (2) or general formula (3), N-(2-hydroxyethyl) acrylamide (HEAA), 2-hydroxyethyl acrylate (HEA), and glyceryl methacrylate (GLM) is preferably used.  The copolymers containing these hydrophilic monomers are excellent for the gelling property and extremely compatible with oil when the copolymers are used as an oily gelling agent.
(Uyama, par. [0052]-[0054]), and further in this regard, teaches BEA60HEA40 as a copolymer compatible with cetyl 2-ethylhexanoate oil with gelation taking place: 
[0105]	Next, the kinds of hydrophilic monomers constituting the copolymer were investigated. That is, the copolymers, in which a hydrophobic monomer and a hydrophilic monomer shown in the following Tables 4 and 5 were used, were produced by the above-described production method, and they were evaluated by the above-described evaluation methods (1) and (2). Cetyl 2-ethylhexanoate was used as oil.  The results are shown in Tables 4 and 5.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[0106]	According to Table 4 and Table 5, it is seen that even when a (meth)acrylic acid alkyl ester (C16 to C22) is used as the hydrophobic monomer that constitutes a copolymer, some of them do not function as an oily gelling agent depending upon the kinds of hydrophilic monomers.
(Uyama, par. [0105]-[0106], Table 5; see Uyama, par. [0068]-[0072] describing “Evaluation (1): Compatibility with oil Evaluation” and “Evaluation (2): Gelling capability”).  With regard to a suitable compositions Uyama teaches an exemplary cream composition:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Uyama, par. [0137], Ex. 4.  
Regarding independent claim 1 and the requirements:
1.	([...]) A composition Composition, especially a cosmetic composition, comprising at least:
-		a) one or more polymers comprising monomer units of formulae (A) and (B):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

in which:
-		R1, independently of one another, is chosen from alkyl or alkylene radicals,
-		and
-		at least 60% by weight of the R1 groups are behenyl radicals, the percentage by weight relating to the sum of all the R1 groups present in the polymer,
-		and
-		the weight ratio of the sum of all the hydroxyethyl acrylate units to the sum of all the acrylate units bearing the R1 group ranges from 1:30 to 1: 1;
-		and the sum of the total of units A and B is at least 95% by weight of the total weight of the polymer,
-		the polymer having a number-average molecular weight Mn ranging from 2000 to 9000 g/mol,
-		b) one or more fatty acid esters of dextrin, and
-		c) one or more UV-screening agents.
Uyama clearly teaches a BEA60HEA40 copolymer(Uyama, par. [0105]-[0106], Table 5), whereby it is noted:
BEA60 in the BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) is “behenyl acrylate,” which is “preferably used” as the “hydrophobic monomer” (Uyama, par. [0052]), is noted as:
monomer units of “formulae (A)” of claim 1, 
wherein “R1” is an alkyl radical, and “at least 60% by weight of the R1 groups are behenyl radicals, the percentage by weight relating to the sum of all the R1 groups present in the polymer,”
a polymer meeting the requirements of claims 7-9 for:
7.	([...]) The composition according to claim 1, in which, in the polymer a), R1 is constituted of an alkyl radical.
8.	([...]) The composition according to claim 1, in which, in the polymer a), at least 70% by weight of the R1 groups are behenyl radicals.
9.	([...]) The composition according to claim 1, in which, in the polymer a), all the R1 groups are behenyl radicals.
HEA40 in the BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) is “2-hydroxyethyl acrylate (HEA),” which is “preferably used” as the “hydrophilic monomer” (Uyama, par. [0054]), is noted as: 
monomer units of “formulae (B)” of claim 1, an
wherein the ratio of HEA40 (i.e., hydroxyethyl acrylte units) to BEA60 (i.e., acrylate units bearing the R1 groups) is 40:60 or 1:1.5, which is noted as meeting the instant requirements of:
claim 1, wherein “the weight ratio of the sum of all the hydroxyethyl acrylate units to the sum of all the acrylate units bearing the R1 group ranges from 1:30 to 1: 1”, and
claim 10 for:
10.	([...]) The composition according to claim 1, in which, in the polymer a), said weight ratio of the sum of all the hydroxyethyl acrylate units to the sum of all the acrylate units bearing the R1 group ranges from 1:15 to 1:1.
wherein the total of HEA40 and BEA60 make up 100% of the total weight of the copolymer, which is noted as meeting the requirements of claim 1 for “and the sum of the total of units A and B is at least 95% by weight of the total weight of the polymer”;
wherein Uyama’s BEA60HEA40 copolymer is listed as having a weight-average molecular weight (Mw) of 16,200 (Uyama, par. [0105]-[0106], Table 5), which is below the Mw of 21,000 for the example described at par. [0277]-[0287], Ex. 1, of the instant published application, US 2020/0315944 A1 having a Mn of 7300 g/mol and melting point of 65º C, whereby Uyama’s BEA60HEA40 copolymer would reasonably be expected to have the Mn of claims 1 and 11, as well as the melting point of claim 12:
“the polymer having a number-average molecular weight Mn ranging from 2000 to 9000 g/mol” (claim 1),
11.	([...]) The composition according to claim 1, in which the polymer a) has a number-average molecular weight Mn ranging from 5000 to 9000 g/mol.
12.	([...]) The composition according to claim 1, in which the polymer a) has a melting point ranging from 60°C to 69°C.
(Uyama also teaches “[i]n the copolymer of the present invention, it is preferable that proportion of hydrophobic monomer to hydrophilic monomer, namely hydrophobic monomer [e.g., BEA60] vs hydrophilic monomer [e.g., HEA40] is preferably 3:7 to 8:2 (mole ratio) [i.e., a ratio of hydrophilic to hydrophobic of 7:3 to 2:8 or 2.3 to 0.25] and more preferably 4:6 to 7:3 (mole ratio) [i.e., a ratio of hydrophilic to hydrophobic of 6:4 to 3:7 or 1.5 to 0.4]” (Uyama, par. [0052]), WHILE Ex. 1 of the instant published application, at par. [0285] describes a polymer obtained from 175 g behenyl acrylate (0.45 mol, Mw = 380.65 g/mol) and 25 g 2-hydroxyethyl acrylate (0.2 mol, Mw = 116.11 g/mol) for a ratio of hydrophilic to hydrophobic of 0.2 to 0.45 or 0.4, THEREFORE Uyama’s preferential range overlaps Ex. 1 of the instant published application having Mn of 7300 g/mol and melting point of 65º C (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges)).
However, it is noted that:
(i) Uyama DOES NOT EXPRESSLY TEACH a specific exemplary embodiment containing the BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5);
(ii) Uyama DOES NOT TEACH a fatty acid ester of dextrin such as dextrin palmitate in order to meet the requirements of claims 1-3 for:
“b) one or more fatty acid esters of dextrin” (claim 1)
2.	([...]) The composition Composition according to Claim 1, in which the fatty acid ester of dextrin corresponds to formula (I):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

in which:
the radicals R1, R2 and R3, which may be identical or different, are chosen from hydrogen or an acyl group (R-CO-) in which the radical Risa linear or branched, saturated or unsaturated hydrocarbon-based group containing from 6 to 30 with the proviso that at least one of said radicals R1, R2 or R3 is other than hydrogen, n is an integer between 3 and 150.
3.	([...]) The composition according to claim 1 either one of claim 1, in which the fatty acid ester of dextrin is chosen from dextrin palmitate and dextrin myristate, and mixtures thereof.
(iii) although Uyama teaches:
[0065]	In the oil-based cosmetics or water-in-oil type emulsion cosmetics, in which the oily gelled composition of the present invention is blended, components normally used in cosmetics, such as moisturizers, UV absorbers, perfumes, antioxidants, preservatives/fungicides, extender pigments, coloring pigments, and water can be blended.
(Uyama, par. [0065]), wherein “UV absorbers” encompass “c) one or more UV-screening agents” as required by claim 1, Uyama DOES NOT EXPRESSLY TEACH a specific exemplary embodiment thereof.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Regarding (i) and (iii), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange Uyama’s exemplary cream composition (Uyama, par. [0137], Ex. 4) according to Uyama’s broader disclosure by incorporating a BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) and “UV absorbers” (Uyama, par. [0065]). 
Thus, Uyama renders (i) and (iii), as noted above, obvious.
Regarding (ii), Tournilhac, for instance, is directed to:
(54) Composition gelled with a dextrin ester
(57) The invention relates to a physiologically acceptable composition, especially a cosmetic composition, containing a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester with a degree of substitution of less than 2.  The dextrin ester makes it possible to obtain a stick that does not exude, and which gives a glossy, non-migrating and long-lasting deposit over time when applied.
Tournilhac, title & abstract.  Tournilhac teaches: “[t]he Applicant has found, surprisingly, that the use of a particular dextrin ester makes it possible to thicken or even to gel certain liquid fatty phases without observing any exudation and/or any release of oil at the surface of the composition” (Tounihac, par. [0015]); and “[t]his dextrin ester has the advantage of retaining the oils contained in the fatty phase without making the composition matt, unlike waxes” (Tounihac, par. [0020]).  In this regard, Tournilhac discloses dextrin palmitate:
[0034]	According to another embodiment, the fatty acid ester of dextrin with a degree of substitution of less than 2 on the basis of one repeating unit, for example one glucose unit, corresponds to formula (II):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

in which:
-	the radicals R1, R2 and R3 represent hydrogen or an acyl group (R-CO-) in which the radical R is a linear or branched, saturated or unsaturated hydrocarbon-based group containing 6 to 50, especially 8 to 30, or even 12 to 22 and better still 12 to 18 carbon atoms, with the proviso that at least one of the said radicals R1, R2 or R3 is other than hydrogen,
- n is an integer between 3 and 150, especially 10 and 100, and preferably 15-40.
[0035]	The radical R-CO- of the dextrin ester of formula (I) or (II) is chosen from caprylyl, caproyl, lauroyl, myristyl, palmityl, stearyl, eicosanyl, docosanoyl, isovaleryl, 2-ethylbutyryl, ethylmethylacetyl, isoheptanyl, 2-ethylhexanyl, isononanyl, isodecanyl, isotridecanyl, isomyristyl, isopalmityl, isostearyl, isohexanyl, decenyl, dodecenyl, tetradecenyl, myristyl, hexadecenoyl, palmitoleyl, oleyl, elaidyl, eicosenyl, sorbyl, linoleyl, linolenyl, punicyl, arachidonyl and stearoyl radicals, and mixtures thereof.
[0036]	The radical R-CO is advantageously linear. R-CO is preferably the palmitic radical.
[0037]	Preferably, a dextrin palmitate is used, such that the degree of substitution is less than 1.9, preferably less than 1.8 and more preferably between 1.5 and 1.7.
n advantageously ranges from 25 to 35, preferably from 27 to 33 and better still is equal to 30.
[0038]	The weight-average molecular weight of the dextrin ester with a degree of substitution of less than 2 is preferably between 10 000 and 30 000 and more preferably between 15 000 and 20 000.  The weight-average molecular weight is determined by gas chromatography, with a polystyrene standard.
[0039]	Some of these dextrin esters are commercially available, especially under the name Rheopearl TL from the company Chiba Flour.
[0040]	The fatty acid ester of dextrin with a degree of substitution of less than 2 on the basis of one repeating unit, for example one glucose unit, may be present in the composition according to the invention in an amount ranging from 1% to 50%, preferably from 4 % to 30 %, preferably from 4% to 25%, preferably from 5% to 25%, preferably from 4 % to 25 % and preferably from 10% to 25% by weight, relative to the total weight of the composition.
[0041]	The fatty acid ester of dextrin with a degree of substitution of greater than 2 on the basis of one repeating unit, for example one glucose unit, may be present in the composition according to the invention in an amount ranging from 1% to 50%, preferably from 4 % to 30 %, preferably from 4% to 25%, preferably from 5% to 25%, preferably from 4 % to 25 % and preferably from 10% to 25% by weight, relative to the total weight of the composition.
[0042]	The thickening or gelation of the oils of the liquid fatty phase, which may be partly modified by the nature and amount of the dextrin ester used, is such that a rigid structure is obtained, in the form of a tube or a stick, or in pasty form. The tubes, when they are coloured, make it possible after application to obtain a glossy deposit that is uniform in colour and that does not migrate in the wrinkles and fine lines of the skin in particular surrounding the lips, but also the eyes.
(Tournilhac, par. [0034]-[0042]), wherein dextrin palmitate (Tournilhac, par. [0034] & [0037]) is noted as meeting the requirements of claims 1-3 for:
“b) one or more fatty acid esters of dextrin” (claim 1)
2.	([...]) The composition Composition according to Claim 1, in which the fatty acid ester of dextrin corresponds to formula (I):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

in which:
the radicals R1, R2 and R3, which may be identical or different, are chosen from hydrogen or an acyl group (R-CO-) in which the radical Risa linear or branched, saturated or unsaturated hydrocarbon-based group containing from 6 to 30 with the proviso that at least one of said radicals R1, R2 or R3 is other than hydrogen, n is an integer between 3 and 150.
3.	([...]) The composition according to claim 1 either one of claim 1, in which the fatty acid ester of dextrin is chosen from dextrin palmitate and dextrin myristate, and mixtures thereof.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to formulate Uyama’s cream composition (Uyama, par. [0137], Ex. 4) incorporating Uyama ‘s BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) (as discussed above for (i) and (iii)) and to have incorporated dextrin palmitate, as taught by Tournilhac (Tournilhac, par. [0034] & [0037]).  One would have been motivated to do so with a reasonable expectation of success since both Uyama and Tournilhac are concerned with similar problems in the art, namely the formulation of cosmetic compositions (Uyama, par. [0003]; Tournilhac, abstract) for the skin (Uyama, par. [0063]; Tournilhac, par. [0001]).  Further, it is well within the skill of the ordinary artisan to select a suitable thickener.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the incorporation of dextrin palmitate (Tournilhac, par. [0034] & [0037]) in order to obtain the advantage of a component that “thicken[s] or even to gel certain liquid fatty phases without observing any exudation and/or any release of oil at the surface of the composition” (Tounihac, par. [0015]); and “retaining the oils contained in the fatty phase without making the composition matt, unlike waxes” (Tounihac, par. [0020]).
Therefore, the prior art renders (ii), as noted above, obvious.
Thus, the prior art renders claims 1-3 and 7-12 obvious.
Regarding claims 4, 13 and 18-19 and the requirements:
4.	([...]) The composition according to claim 1, in which the weight content of fatty acid ester of dextrin is from 0.1 % to 10% by weight relative to the total weight of the composition.
[...]
13.	([...]) The composition according to claim 1, in which the content of polymer a) is from 0.01 % to 10% by weight, relative to the total weight of said composition.
[...]
18.	([...]) The composition according to claim 2, in which the weight content of fatty acid ester of dextrin is from 0.1 % to 10% by weight relative to the total weight of the composition.
19.	([...]) The composition according to claim 3, in which the weight content of fatty acid ester of dextrin is from 0.1 % to 10% by weight relative to the total weight of the composition.
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Since it would have been obvious to one of ordinary skill in the art to have formulated Uyama’s cream composition (Uyama, par. [0137], Ex. 4) incorporating Uyama ‘s BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) (as discussed above for (i) and (iii)) and to have incorporated dextrin palmitate per Tournilhac (Tournilhac, par. [0034] & [0037]), one would have been further motivated to incorporate:
Uyama ‘s BEA60HEA40 copolymer (Uyama, par. [0105]-[0106], Table 5) as “an oily gelling agent,”wherein “the blending quantity is preferably 2% by mass or higher in the oily gelled composition, and more preferably 3% by mass or higher” (Uyama, par. [0061]); and
dextrin palmitate (Tournilhac, par. [0034] & [0037]), which “may be present in the composition according to the invention in an amount ranging from 1% to 50%, preferably from 4 % to 30 %, preferably from 4% to 25%, preferably from 5% to 25%, preferably from 4 % to 25 % and preferably from 10% to 25% by weight, relative to the total weight of the composition” (Tournilhac, par. [0040]-[0041]).
Thus, the prior art renders claims 4 and 13 obvious.
Regarding claim 14 and the requirements:
14.	([...]) The composition according to claim 1, also comprising at least one polar organic solvent.
Uyama’s cream composition contains “dipropylene glycol” (Uyama, par. [0137], Ex. 4), which is a polar organic solvent of claim 14, as well as par. [0224] of the instant published application, US 2020/0315944 A1.
Thus, the prior art renders claim 14 obvious.
Regarding claims 15-17 and the requirements:
15.	([...]) A non-therapeutic process for the photoprotection of keratin materials with respect to solar UV radiation, comprising a step of applying a composition according to claim 1 to said keratin materials.
16.	([...]) A non-therapeutic cosmetic process for limiting the darkening of the skin and/or improving the colour and/or uniformity of the complexion, comprising a step of applying a composition according to claim 1.
17.	([...]) A non-therapeutic cosmetic process for preventing and/or treating the signs of ageing of a keratin material, comprising a step of applying a composition according to claim 1 to the surface of said keratin material.
Uyama’s cream composition (Uyama, par. [0137], Ex. 4) is disclosed as a “skin-care cosmetic” (Uyama, par. [0137]), which reasonably meets the active step requirement of claims 15-17 for “applying” to the skin or keratin materials.
Thus, the prior art renders claims 15-17 obvious.
Claims 5 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over UYAMA (WO 2016/098456 A1, Publ. June 23, 2016; as evidenced by US 2017/0348219 A1 for English language translation; hereinafter, “Uyama”), in view of TOURNILHAC (EP 1 386 600 A1, Publ. Feb. 04, 2004; on 05/12/2020 IDS ; hereinafter, “Tournilhac”), as applied to claims 1-4 and 7-19, above, and further in view of SENGUPTA (US 2010/0202985 A1, Publ. Aug. 12, 2010; hereinafter, “SenGupta”).
The teachings of Uyama and Tournilhac, as set forth above, are hereby incorporated.  Although Uyama teaches:
[0065]	In the oil-based cosmetics or water-in-oil type emulsion cosmetics, in which the oily gelled composition of the present invention is blended, components normally used in cosmetics, such as moisturizers, UV absorbers, perfumes, antioxidants, preservatives/fungicides, extender pigments, coloring pigments, and water can be blended.
(Uyama, par. [0065]), wherein “UV absorbers” encompass “c) one or more UV-screening agents” as required by claim 1, Uyama DOES NOT EXPRESSLY TEACH particular “UV-absorbers,” such as titanium dioxide,” or amounts thereof, in order to meet the requirements of claims 5 and 20 for: 
5.	([...]) The composition according to claim 1, in which the one or more UV-screening agents are chosen from soluble or insoluble organic UV-screening agents, mineral UV-screening agents, and mixtures thereof.
[...]
20.	([...]) The composition according to claim 2, in which the one or more UV-screening agents are chosen from soluble or insoluble organic UV-screening agents, mineral UV-screening agents, and mixtures thereof.
since the choice of the particular UV-absorber is well within the purview of the ordinarily skilled artisan.
SenGupta, for instance, is directed to:
SUNSCREEN COMPOSITIONS INCLUDING PARTICULATE SUNSCREEN ACTIVES THAT EXHIBIT BOOSTING OF SUN PROTECTION FACTOR
ABSTRACT
The present invention relates to emulsion-based sunscreen compositions, including only inorganic ultraviolet radiation (UV)absorbers. Specifically, it relates to sunscreen compositions in the form of oil-in-water (O/W) and water-in-oil (W/O) emulsions that contain inorganic UV-absorbers and an SPF-boosting additive. The sunscreen compositions include an emulsion of an oil phase and a water or hydrophilic liquid phase, an inorganic UV-absorber in the oil phase, and an additive in the water or hydrophilic liquid phase, the additive capable of boosting the sun protection factor (SPF) of the sunscreen composition by at least 20%.
SenGupta, title & abstract.  In this regard, SenGupta teaches inorganic UV-absorbers and amounts thereof:
[0006]	The present invention relates to emulsion-based sunscreen compositions including only inorganic ultraviolet radiation (UV) absorbers known in the art. Specifically, it relates to sunscreen compositions in the form of oil-in-water (O/W) and water-in-oil (W/O) emulsions that contain inorganic UV-absorbers and an SPF-boosting additive.
[0007]	The sunscreen compositions include an O/W or W/O emulsion that has an oil phase and a water or hydrophilic liquid phase, an inorganic UV-absorber in the oil phase, and an additive in the water or hydrophilic liquid phase, the additive capable of boosting the sun protection factor (SPF) of the sunscreen composition by at least 20%.  The sunscreen composition can further include an inorganic UV-absorber in the water phase. The inorganic UV-absorbers are preferably selected from the group consisting of titanium dioxide, zinc oxide, and mixtures thereof.
[0008]	The inorganic UV-absorber is preferably about 2%-50% by weight of the composition, more preferably about 4%-15% by weight of the composition, and most preferably about 5%-10% by weight of the composition.  The additive is preferably about 0.1 %-35% by weight of the composition, more preferably about 0.25%-20% by weight of the composition, and most preferably about 0.5%-10% by weight of the composition.
SenGupta, par. [0006]-[0008].  It is noted that titanium dioxide (SenGupta, par. [0007]) is a mineral UV-screening agent of claims 5 and 20, as well as par. [0006]-[0007] of the instant published application, US 2020/0315944 A1.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to formulate Uyama’s rearranged cream composition per Tournilhac (as disccused above), and to have further incorporated titanium dioxides, as taught by Sengupta (SenGupta, par. [0006]-[0008]).  One would have been motivated to do so with a reasonable expectation of success since both Uyama and SenGupta are concerned with similar problems in the art, namely formulatiosn for the skin.  Uyama, par. [0063]; SenGupta, par. [0001].  Further, it is well within the skill of the ordinary artisan to select suitable “UV absorbers.”  Uyama, par. [0065].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely Uyama’s rearranged cream composition per Tournilhac (as disccused above), with titanium dioxide (Sengupta (SenGupta, par. [0007]) in amounts “preferably about 2%-50% by weight of the composition” (SenGupta, par. [0008]).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claims 5 and 20 obvious.



Conclusion
Claims 1-20 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611